PER CURIAM.
Ralph J. Sellers, Jr., appeals from a declaratory judgment which ruled that he was barred from asserting a claim for back salary after his reinstatement as an employee of Dade County. He was reinstated after the county conceded the unconstitutionality of Section 2-51, Code of Metropolitan Dade County, because of the holding in Gardner v. Broderick, 392 U.S. 273, 88 S.Ct. 1913, 20 L.Ed.2d 1082 (1968).
The ruling concerning laches constitutes a finding of fact based upon the evidence. See City of Miami v. Carter, Fla.1958, 105 So.2d 5; Metropolitan Dade County PI. C.E.B. v. State ex rel. Bishop, Fla.App. 1968, 216 So.2d 76. The record before us is insufficient to show error, and the judgment is affirmed upon authority of Renshaw v. State ex rel. Hickland, 149 Fla. 342, 5 So.2d 700 (1942).
Affirmed.